Citation Nr: 1639042	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-21 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  For the period prior to October 14, 2009, entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  For the period from October 14, 2009, to March 22, 2015, entitlement to an evaluation in excess of 50 percent for PTSD.

3.  For the period prior to March 23, 2015, entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A July 2015 rating decision awarded a 100 percent rating for the Veteran's PTSD, effective March 23, 2015.  Therefore, the issue remains as to entitlement to increased ratings for the period prior to March 23, 2015.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Houston, Texas.  A transcript of the proceeding has been associated with the claims file.

The Board finds that based on the Veteran's testimony at the Board hearing, the issue of entitlement to a TDIU for the period prior to March 23, 2015, has been implicitly raised and is part and parcel to the PTSD rating claim on appeal herein.  
See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

(CONTINUED ON NEXT PAGE)

REMAND

The Veteran's PTSD is currently assigned a 30 percent rating from May 19, 2008, 50 percent from October 14, 2009, and 100 percent from March 23, 2015.  The Veteran seeks increased ratings for the period prior to March 23, 2015.  See Claim, October 8, 2009.

The Veteran testified at the Board hearing that he has been treated at the VA medical center for his PTSD since 2008.  There is a gap, however, in the Veteran's VA treatment records associated with the claims file between June 2010 and August 2012.  In fact, the VA treatment records associated with the claims file include a February 2010 mental health treatment record, and then the next record of mental health treatment is not until March 2013, more than three years later.  The Board adds that the February 2010 record noted a follow-up was scheduled for August 2010.  The Board emphasizes that the Veteran filed his claim for an increase in October 2009, and the period remaining on appeal is the period prior to March 23, 2015.  Therefore, the Board finds that this matter should be remanded to obtain copies of all of the Veteran's VA mental health treatment records dated from June 2010 to August 2012.

As explained in the introduction above, the Board finds that the issue of entitlement to a TDIU has been raised by the record based on the Veteran's testimony at the Board hearing regarding his employability.  The Board finds that this matter should be remanded so that the Veteran may be provided with a VCAA-compliant notice letter, and so that any required development may be performed and then the claim may be adjudicated by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of all of the Veteran's VA treatment records dated from June 2010 to August 2012.  

2.  Ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for a TDIU. The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

